2017 IL App (1st) 152054

                                                                          FOURTH DIVISION
                                                                          March 30, 2017


                                                            )
CHARLENE KOPNICK,                                           )               Appeal from the
                                                            )               Circuit Court of
    Plaintiff-Appellant,                                    )               Cook County.
                                                            )
    v.                                                      )               14-CH-20526
                                                            )
 JL WOODE MANAGEMENT COMPANY, LLC; JL WOODE LTD., )                         Honorable
 LLC EXIST [(sic)]; JL WOODE LTD., LLC EXIST [(sic)], d/b/a )               Thomas R. Allen,
 HAWTHORNE HOUSE; and HAWTHORNE HOUSE LP,                   )               Judge Presiding.
                                                            )
    Defendants-Appellees.

                                           OPINION

       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Ellis and Justice Burke concurred in the judgment and opinion.

¶1     Charlene Kopnick sued her former landlord, claiming a violation of section 5-12-170 of

Chicago’s Residential Landlord and Tenant Ordinance (RTLO) (Chicago Municipal Code § 5-

12-170 (amended Nov. 17, 2010)), a violation of section 2 of the Consumer Fraud and Deceptive

Business Practices Act (Consumer Fraud Act) (815 ILCS 505/2 (West 2012)), and common law

unjust enrichment with regard to her 2014 lease. The trial court granted the landlord’s motion to

dismiss the three-count action with prejudice pursuant to section 2-615 of the Code of Civil

Procedure (Code) (735 ILCS 5/2-615 (West 2014)). On appeal, Kopnick argues her allegations

were factually sufficient and that, at minimum, she should have been allowed to amend. This is a

case of first impression regarding section 5-12-170 of the RLTO.

¶2     We summarize her allegations. Kopnick began renting and residing in a high rise

apartment building at 3450 North Lake Shore Drive, Chicago, in January 2013. At issue is a
1-15-2054
written lease she executed to renew her tenancy for the one-bedroom apartment, Unit No. 2215,

at a rate of $1745 per month for the year beginning January 11, 2014. The 2014 lease, which she

attached as an exhibit to her complaint, consisted of 18 pages, including a 5-page form contract

personalized with names, dates, and dollar amounts, which was followed by 13 pages of various

addenda that addressed other details of her tenancy, such as her right to keep pets on the

property. Kopnick sued four entities, but the 2014 lease she attached to her complaint disclosed

that only one of them, Hawthorne House LP, contracted with her. Therefore, for purposes of this

appeal, we will refer to the single entity Hawthorne House as Kopnick’s landlord, and, to the

extent we can, disregard her references to JL Woode Management Company, LLC; JL Woode

Ltd., LLC Exist [(sic)], and JL Woode, Ltd., d/b/a Hawthorne House.

¶3     Kopnick alleged that on November 11, 2014, Hawthorne House proposed a lease renewal

that would take effect on January 11, 2015, and she attached three pages of the proposed 2015

lease substantiating that the landlord’s offer to renew was made 61 days before the expiration of

the 2014 lease. Kopnick further alleged, without providing details or a supporting exhibit, that on

November 19, 2014, 52 days before the expiration of the 2014 lease, she declined to renew her

tenancy for another year. She stated that on that same day, the landlord “charged” her $450.32 as

an “insufficient notice fee,” although she did not attach an exhibit showing this “charge” or her

payment of what she was calling a “penalty” fee for her untimely notice of intent to vacate.

Kopnick next stated, “Despite these penalties, [her existing 2014 lease indicated] that

[Hawthorne House] need only provide [30] days’ notice of an intent to renew or terminate a

tenant’s lease or tenancy.” Again, however, Kopnick did not quote or identify any particular part

of the 18-page contract that included that alleged provision. She filed suit on December 23, 2014,

and moved out of the apartment by the time her lease expired on January 10, 2015.



                                               -2-
1-15-2054
¶4     In count I, Kopnick alleged the landlord “did not give” her a summary copy of the RLTO,

either when offering the 2014 lease or when she executed the 2014 lease, in violation of section

5-12-170 of the RLTO. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). She

proposed to represent the interests of herself and the class of individuals who signed a new lease

or a renewal lease with her landlord on or after January 1, 2013. The significance of the 2013

date is not made clear by Kopnick’s allegations, given that she executed her first lease on

November 9, 2012, for her first occupancy beginning on January 11, 2013, and signed the

renewal lease that is at issue on October 29, 2013.

¶5     In count II, Kopnick alleged that the landlord required 60 days’ notice of her intent to

renew or move out at the end of her lease and had “charged” her a daily fee equal to one day’s

rent for each of the eight days that she had not provided timely notice. She alleged that the late

notice fee was found in a combination of paragraphs 13 and 31 of the lease, that “Paragraphs 13

and 31 [were] in violation of § 5-12-140 of the RLTO,” and that because the late fee was unfair,

unscrupulous, and contrary to public policy, it also violated section 2 of the Consumer Fraud

Act. 815 ILCS 505/2 (West 2012). She did not quote or pinpoint the specific lease language or

RLTO language that she relied upon; however, Kopnick’s allegations seem to be based on

paragraph (g) of section 5-12-140 of the RLTO, which states that no rental agreement may

provide that the landlord or tenant “may cancel a rental agreement at a different time or within a

shorter time period than the other party, unless such provision is disclosed in a separate written

notice.” Chicago Municipal Code § 5-12-140(g) (amended Nov. 6, 1991). Section 5-12-140(g) is

not at issue on appeal. In this count of her pleading, Kopnick proposed to represent the interests

of herself and the class of individuals who were tenants of the building after January 1, 2011, and

“who gave notice of an intention to vacate the subject matter property less than sixty days before



                                               -3-
1-15-2054
their Leases expired.” The relevance of this 2011 date is not apparent, as Kopnick executed her

first lease in 2012 for her first occupancy beginning in 2013, and gave notice in 2014 of her

intent to vacate in 2015.

¶6       Kopnick’s final count, count III, consisted to two sentences. She realleged her prior

material allegations and added that her landlord’s “collection of notice fees and the enforcement

of their notice fee policy is an unjust retention of a benefit obtained by coercion.” In count III,

Kopnick proposed to represent herself and the same class of individuals described in count II.

¶7       The day after she filed the complaint, Kopnick filed a motion on December 24, 2014, for

class action certification pursuant to section 2-801 of the Code. 735 ILCS 5/2-801 (West 2014).

¶8       Kopnick’s landlord filed a combined motion to dismiss pursuant to section 2-619.1 of the

Code. 735 ILCS 5/2-619.1 (West 2014). This section of the Code allows a party to combine in a

single motion arguments pursuant to (1) section 2-615 of the Code, which attack the factual

sufficiency of a pleading; (2) section 2-619(a) of the Code, which admit the factual sufficiency of

the pleading but assert affirmative matter which bar or defeat the claim; and (3) section 2-1005,

which seek summary judgment on the pleading, provided the moving party clearly separates the

arguments and their distinctive grounds. Reynolds v. Jimmy John’s Enterprises, LLC, 2013 IL

App (4th) 120139, ¶ 20, 988 N.E.2d 984; 735 ILCS 5/2-619.1, 2-615, 2-619(a)(9), 2-1005 (West

2014).

¶9       Most of the landlord’s arguments for dismissal were section 2-615 arguments. 735 ILCS

5/2-615 (West 2014). Hawthorne House argued that lumping together four separate defendants

as a single actor resulted in confusing and vague allegations that could not be fairly answered.

Hawthorne House also argued that count I did not state a claim because the allegation that no

RLTO summary had been attached to the 2014 lease was contradicted by the first exhibit to



                                               -4-
1-15-2054
Kopnick’s complaint, which was the 2014 lease, attached to which was what appeared to be the

required RLTO summary. The landlord argued that count II did not state a claim because

Kopnick had alleged a “charge” but not any actual damages; relied on lease paragraph 13

(regarding a failure to pay the first month’s rent), which was irrelevant; and had alleged only in a

conclusory statement that enforcing the late fee terms of lease paragraph 31 violated the

Consumer Fraud and Deceptive Practices Act. The landlord further argued that count III failed

because it was an equitable theory to be applied only when one had no adequate remedy at law,

and Kopnick was suing for damages resulting from the terms of a contract. And, finally, under

section 2-619, Hawthorne House tendered an affidavit and contended there was no such entity as

defendant “J.L. Woode Ltd., LLC Exist” and that the entity with the similar name, defendant

“J.L. Woode Management Company, LLC,” was not a signator to the lease, owner or manager of

the property, or doing business as “Hawthorne House.” See 735 ILCS 5/2-619 (West 2014).

¶ 10   After the parties briefed their positions, the court heard oral arguments. Defense counsel

argued the merits of the motion and added that Konick’s pleading singled out only paragraphs 13

and 31 of the lease, but it appeared she was relying on paragraph 3 for her conclusory allegation

that she was required to give at least 60 days’ notice of her intent to move out and appeared to be

relying on paragraph 35 for her conclusory allegation that the landlord was required to give only

30 days’ notice of its intent not to renew someone’s lease. Thus, the following four paragraphs of

the 2014 lease were implicated by the parties’ arguments:

¶ 11   Paragraph 3 of the form lease stated in pertinent part, “This Lease Contract will

automatically renew month-to-month unless either party gives at least _60_ days *** written

notice of termination or intent to move-out as required by paragraph 35. If the number of days

isn’t filled in, at least 30 days notice is required.” (The number “60” had been filled into space



                                               -5-
1-15-2054
provided on the form lease.)

¶ 12   Paragraph 13 set out the consequences of “FAILING TO PAY THE FIRST MONTH’s

RENT,” specifically, “If you don’t pay the first month’s rent when or before the Lease Contract

begins, all future rent will be immediately due.” The record does not suggest, however, that

Kopnick failed to pay the first month’s rent due under any of the three annual leases she entered

into for the apartment or that the landlord sought to enforce paragraph 13 by collecting “the first

month’s rent” and accelerating the due date for the remaining 11 months of any annual lease.

¶ 13   Kopnick had alleged, “Paragraph 31 of the Defendants’ form Lease states the failure to

provide the ‘move-out notice’ or pay the fee is in violation of the Lease.” Kopnick did not cite

any particular language in paragraph 31, which is a lengthy provision entitled “DEFAULT BY

RESIDENT” and states in part that a tenant will be in default if “you [the tenant] fail to give

written move-out notice as required by Paragraph *** 35.” It appears to this court that she relied

on a subparagraph entitled “Acceleration,” which states that “rent for the *** renewal period ***

will be immediately due and delinquent if, without our written consent (1) you *** give oral or

written notice *** of intent to move out before the *** renewal period ends; and (2) you’ve not

paid all rent for the entire *** renewal period.”

¶ 14   The other paragraph not mentioned in Kopnick’s pleading, paragraph 35, stated in part:

            “MOVE-OUT NOTICE. Before moving out, you must give our representative

       advance written notice as provided below. Your move-out notice will not release you

       from liability for the full term of the Lease Contract or renewal term. You will still be

       liable for the entire Lease Contract term if you move out early ***. YOUR MOVE-OUT

       NOTICE MUST COMPLY WITH EACH OF THE FOLLOWING:

            We must receive advance written notice of your move-out date. The advance notice



                                                -6-
1-15-2054
         must be at least the number of days of notice required in paragraph 3. Oral move-out

         notice will not be accepted and will not terminate your Lease Contract.

            Your move-out notice must not terminate the Lease Contract sooner than the end of

         the Lease Contract term or renewal period.

            YOUR NOTICE WILL NOT BE ACCEPTABLE IF IT DOES NOT COMPLY

         WITH ALL OF THE ABOVE. You must obtain from our representative written

         acknowledgment that we received your move-out notice. We will notify you of our

         intention not to renew your lease at least thirty days before it expires so long as you are

         not in default under the terms of your Lease Contract.”

¶ 15     As we indicated above, although she did not specify a particular paragraph, it appears that

Kopnick was relying on paragraph (g) of section 5-12-140 of the RLTO, which states that no

rental agreement may provide that the landlord or tenant “may cancel a rental agreement at a

different time or within a shorter time period than the other party, unless such provision is

disclosed in a separate written notice.” Chicago Municipal Code § 5-12-140(g) (amended Nov. 6,

1991).

¶ 16     The other RLTO section she specifically relied upon, section 5-12-170, stated in relevant

part:

                “Summary of ordinance attached to agreement.

                The commissioner of the department of planning and development shall prepare a

            summary of this chapter, describing the respective rights, obligations and remedies of

            landlords and tenants hereunder, and shall make such summary available for public

            inspection and copying. The commissioner shall also, after the city comptroller has

            announced the rate of interest on security deposits on the first business day of the



                                                -7-
1-15-2054
            year, prepare a separate summary describing the respective rights, obligations and

            remedies of landlords and tenants with respect to security deposits, including the new

            interest rate as well as the rate for each of the prior two years. The commissioner shall

            also distribute the new rate of security deposit interest, as well as the rate for each of

            the prior two years, through public service announcements to all radio and television

            outlets broadcasting in the city. A copy of such summary shall be attached to each

            written rental agreement when any such agreement is initially offered to any tenant or

            prospective tenant by or on behalf of a landlord and whether such agreement is for a

            new rental or a renewal thereof. Where there is an oral agreement, the landlord shall

            give to the tenant a copy of the summary.” Chicago Municipal Code § 5-12-170

            (amended Nov. 17, 2010).

¶ 17   Also relevant here is that if a tenant establishes in a civil proceeding that the landlord

violated section 5-12-170, the tenant is entitled to recover $100.00 in damages (Chicago

Municipal Code § 5-12-170 (amended Nov. 17, 2010)), and court costs and reasonable attorney

fees (Chicago Municipal Code § 5-12-180 (amended Nov. 1, 1991)).

¶ 18   As oral arguments continued, Hawthorne House’s counsel pointed out that rather than

imposing a shorter time period on one of the parties as Kopnick had alleged, (1) lease paragraph

3 actually required “either party” to give at least 60 days’ notice, and (2) that the figure “60” was

typed onto the form contract above the preprinted statement “If the number of days isn’t filled in,

at least 30 days notice is required,” which counsel argued was significant because Illinois

authority indicates a typed portion prevails over a printed portion of a contract. Furthermore,

Kopnick had alleged the landlord gave her 61 days’ notice, which was an allegation the landlord

was actually in compliance with the 60 day requirement imposed on both parties.



                                                -8-
1-15-2054
¶ 19   With regard to count I, Kopnick’s attorney then argued that the 2014 lease attachment

that might appear to be the required RLTO summary was only a partial summary, which was

insufficient. Counsel offered to amend count I in order to correct the allegation that there was

“no summary” to state there was “no full summary” attached to the lease. With regard to counts

II and III, Kopnick’s attorney admitted that his client never paid the “charge” and contended she

was deliberately not paying it to avoid waiving her legal claims due to the voluntary payment

doctrine. Counsel also argued that even without payment, “we’ve established actual damages in

the complaint.” He further argued, however, “we can re-plead to make that more clear if Your

Honor would like, but if we’re asking solely for injunctive relief [to stop the “further charging or

collection of late notice fees”], then we don’t need to establish actual damages in the complaint.”

Also, “if Your Honor wants us to plead in more particularity every single way in which the

Defendants are going about trying to collect this sum from the Plaintiff, we can.” Counsel next

argued that it was Hawthorne House’s “policy” to hold itself only to 30 days notice, while

holding Kopnick to a 60 day requirement, and that this discrepancy was “an unfair business

practice.”

¶ 20   At the conclusion of oral arguments, the court granted the dismissal motion on the basis

of section 2-615 and did not reach the section 2-619 argument. Despite counsel’s statement at the

hearing that the landlord’s attachment to the 2014 lease was only a partial and insufficient

summary of the RLTO, the trial court found, as a matter of law, that the attachment satisfied

section 5-12-170 of the RLTO. The trial court said:

             “It’s there. It’s there by your exhibit, it’s there—you can call it a half a summary, you

       can call it a, you know, a partial summary, you can call it not an updated summary, it’s

       there. It’s attached. I can’t wish that away, it’s there.



                                                 -9-
1-15-2054
            So Count 1 I have to dismiss, and it’s dismissed with prejudice. Because you can’t

       un-plead your way out of that, you can’t un-ring the bell, it’s there. You said it’s not

       there, it is there, and I think the Defendant’s motion is well founded on that provision,

       because it’s attached.”

With regard to Count II’s allegations of consumer fraud, the court found that paragraph 3 of the

lease prominently imposed a 60-day notice period for both parties and that because Kopnick had

not paid the “charge” or fee, she had no actionable damages. The court also found that Kopnick

could not maintain the claim of unjust enrichment set out in Count III, given that “She didn’t lose

any money, nobody got hurt.” The trial court entered a written order disposing of the claims with

prejudice and this appeal followed.

¶ 21   A dismissal pursuant to section 2-615(a) is reviewed de novo. Reynolds, 2013 IL App

(4th) 120139, ¶ 25, 988 N.E.2d 984. A section 2-615(a) argument for dismissal attacks the legal

sufficiency of the complaint based on defects apparent on its face. Reynolds, 2013 IL App (4th)
120139, ¶ 25, 988 N.E.2d 984. A section 2-615(a) argument poses the question of whether the

facts alleged by the plaintiff, viewed in the light most favorable to the plaintiff, and all

reasonable inferences that may be drawn from those facts as true, are sufficient to state a cause of

action upon which relief may be granted. Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d
984. A cause of action should not be dismissed with prejudice pursuant to section 2-615(a),

unless it is clearly apparent that no set of facts can be proved that would entitle the plaintiff to

recover. Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984. When ruling on a section

2-615 motion, the court may consider (1) facts apparent from the face of the pleadings, (2)

matters subject to judicial notice, and (3) judicial admissions in the record. Reynolds, 2013 IL

App (4th) 120139, ¶ 25, 988 N.E.2d 984 (citing Gillen v. State Farm Mutual Automobile



                                               - 10 -
1-15-2054
Insurance Co., 215 Ill. 2d 381, 385, 830 N.E.2d 575, 577 (2005), and Thurman v. Champaign

Park District, 2011 IL App (4th) 101024, ¶ 8, 960 N.E.2d 18).

¶ 22   Applying this standard to the dismissal of count I, we find that the ruling was in error.

Contrary to the trial court’s finding, it is apparent from the face of the lease attachment that it is

not the RLTO summary described and mandated by section 5-12-170 of the RLTO. Chicago

Municipal Code § 5-12-170 (amended Nov. 17, 2010). Section 5-12-170’s requirement that the

commissioner prepare a summary of “this chapter” is a reference to chapter 5-12 of the

Municipal Code of Chicago, which is the entire RLTO. Chicago Municipal Code § 5-12 et seq.

(2010). The Municipal Code of Chicago is divided into titles, chapters, sections, and then

paragraphs. For instance, title 5 of the Municipal Code of Chicago concerns “Housing and

Economic Development.” Within title 5 is chapter 5-12, where the City Council specified in

section 10, “This chapter shall be known and may be cited as the ‘Residential Landlord and

Tenant Ordinance,’ and shall be liberally construed and applied to promote its purposes and

policies.” (Emphasis added.) Chicago Municipal Code § 5-12-10 (amended Mar. 1. 2004). Thus,

the required “summary of this chapter” is supposed to be a summary of the entire RLTO. A

fundamental rule of statutory construction is to apply the legislating body’s language as it was

written (Alternate Fuels, Inc. v. Director of the Illinois Environmental Protection Agency, 215
Ill. 2d 219, 238, 830 N.E.2d 444, 454 (2004)), and we adhere to that principle here. On October

29, 2013, when Kopnick executed the lease at issue, the RLTO was divided into 23 sections

numbered from 10 to 200. Chicago Municipal Code § 5-12 et seq. The two-page exhibit to

Kopnick’s 2014 lease, however, summarizes only sections 10, 20, 40, 50, 80, and 81 of the

RLTO and omits all the subsequent sections numbered up to section 200. Chicago Municipal

Code § 5-12 et seq. It does not even summarize section 5-12-170. Chicago Municipal Code § 5-



                                                - 11 -
1-15-2054
12-170 (amended Nov. 17, 2010). Thus, even a cursory review of the lease attachment indicates

it is not a complete summary of “this chapter” of Chicago’s ordinance regarding residential

tenancies.

¶ 23   Moreover, the omitted sections offer significant protection to tenants, and their absence

from the summary that was attached to Kopnick’s complaint is not in keeping with the

ordinance’s stated purpose. The omitted sections of the RLTO spell out some of the landlord’s

duties, such as giving the tenant notice of code citations issued against the property. The omitted

sections also describe tenant remedies for minor and major defects, including withholding rent

and terminating the lease. The omitted sections also describe the potential consequences of either

parties’ failure to perform their duties, such as the landlord’s failure to provide utilities and the

tenant’s failure to timely pay the rent. Chicago Municipal Code §§ 5-12-100, 5-12-0110, 5-12-

140 (amended Nov. 6, 1991). In other words, these omitted sections inform landlords and tenants

of what may result from their failure to live up to their agreement.

¶ 24   These omissions are significant because the City Council (1) expressly provided in

section 10 that the RLTO is to be “liberally construed and applied to promote its purposes and

policies” and (2) said “[i]t is the purpose of this chapter and the policy of the city, in order to

protect and promote the public health, safety and welfare of its citizens, to establish the rights

and obligations of the landlord and the tenant to the rental of dwelling units, and to encourage the

landlord and the tenant to maintain and improve the quality of housing.” Chicago Municipal

Code § 5-12-110 (amended Mar. 31, 2004). Attaching only a partial summary of the RLTO to a

lease would not be as helpful as attaching a full summary and is not in keeping with the RLTO’s

stated purpose.

¶ 25   We are not concluding that Kopnick adequately alleged a cause of action based on the



                                               - 12 -
1-15-2054
RLTO. We have no way of knowing whether she is capable of pleading a compensable RLTO

violation and, more importantly, proving a compensable RLTO violation. We have no opinion as

to whether she was actually given a full summary of the RLTO but attached only part of the

document to her complaint. Nevertheless, our brief comparison of the RLTO’s plain language to

the 2014 lease attachment suggests that the trial court misconstrued the attachment and its

significance in the proceedings when the court said to Kopnick’s attorney, “you said it’s not

there, it is there.”

¶ 26    We are mindful of the principle that when statutory or ordinance language is clear, we are

to apply the language as written without resort to further aids of construction. Alternate Fuels,
215 Ill. 2d at 238, 830 N.E.2d at 455 (citing Michigan Avenue National Bank v. County of Cook,

191 Ill. 2d 493, 504, 732 N.E.2d 528, 535 (2000)). However, our interpretation of the plainly-

worded municipal ordinance is bolstered by our consultation to the actual RLTO summary that is

available on the City of Chicago’s public website and was in effect when Kopnick executed the

2014 lease. Information on the municipality’s public website is subject to judicial notice. See

People v. Vara, 2016 IL App (2d) 140849, ¶ 37, 68 N.E.3d 108 (taking judicial notice of the

federal government’s National Sex Offender Public Website); People v. Clark, 406 Ill. App. 3d
622, 633, 940 N.E.2d 755, 766 (2010) (indicating information acquired from mainstream Internet

sites is sufficiently reliable to be the subject of judicial notice, and that an appellate court may

take judicial notice of fact that the trial court did not); People v. Crawford, 2013 IL App (1st)
100310, ¶ 118 n.9, 2 N.E.3d 1143 (indicating the appellate court may take judicial notice of

information on a public website even though the information was not in the record on appeal);

Village of Catlin v. Tilton, 281 Ill. 601, 602-03, 117 N.E. 999, 999 (1917) (indicating a court

may take judicial notice of facts that are not in reasonable dispute in that the facts are either (1)



                                               - 13 -
1-15-2054
generally known within the jurisdiction, or (2) capable of accurate and ready determination by

resort to sources whose accuracy cannot be reasonably questioned). The commissioner’s July

2010 RLTO summary that is available on the government website consisted of four pages, not

two, and included information about nearly every section of the RLTO. See City of Chicago

Residential Landlord and Tenant Ordinance Summary, https://www.cityofchicago.org/content/

dam/city/depts/dcd/general/housing/RLTOEnglish.pdf (last visited Jan. 23, 2017). 1 Furthermore,

toward the top of the first page of the official RLTO summary is the statement, “At initial

offering, this Summary of the ordinance must be attached to every written agreement and also

upon initial offering for renewal.” (Emphasis added.) Thus, our consultation to the document on

the government website confirms our conclusion that the two-page summary Kopnick attached to

her complaint, which addressed only the initial sections of the RLTO, is not what the City

Council intended to be attached to a lease. It bears repeating, however, that we are not finding

that Kopnick’s pleading was sufficient and that we cannot predict if she is capable of pleading or

proving an RLTO violation. We are only concluding that what was attached to Kopnick’s

complaint was not the RLTO summary described and required by section 5-12-170 of the RLTO.

¶ 27   Hawthorne House argues, however, that Kopnick’s appellate arguments misconstrue

section 5-12-170 and that in fact the landlord complied with every requirement placed upon it by

section 5-12-170. In order to address the landlord’s argument, we return to the language of

section 5-12-170. As quoted fully above, section 5-12-170 imposes four obligations on the

commissioner of Chicago’s department of planning and development, and one obligation on


       1
         In 2013 the City Council updated the RLTO to require landlords to abate bed bugs and tenants
to cooperate in the effort. Chicago Municipal Code § 5-12-101 (adopted at Chi. City Clerk J. Proc. 55787
(June 5, 2013)), http://chicityclerk.com/file/6682/download?token=k9Gf75LG. Accordingly, the
commissioner issued a revised RLTO summary in 2016 which is currently in effect and available on the
government’s website. See https://www.cityofchicago.org/content/dam/city/depts/dcd/general/housing/
RTLOEnglish.pdf (last visited January 23, 2017).

                                                 - 14 -
1-15-2054
landlords. The first obligation is that the commissioner “shall prepare a summary of this chapter”

of the Municipal Code of Chicago, “describing the respective rights, obligations and remedies of

landlords and tenants hereunder.” Chicago Municipal Code § 5-12-170 (amended Nov. 17,

2010). The commissioner then “shall make such summary available for public inspection and

copying.” Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). The third and fourth

obligations are that the commissioner “shall also *** prepare a separate summary describing the

respective rights, obligations, and remedies of landlords and tenants with respect to security

deposits including the new interest rate [announced for the new year by the city comptroller]”

and “shall also” publicize the updated security deposit information “through public service

announcements to all radio and television outlets broadcasting in the city.” Chicago Municipal

Code § 5-12-170 (amended Nov. 17, 2010). In our opinion, the commissioner could comply with

section 5-12-170 by preparing a RLTO summary that remains the same from year to year until

the City Council amends the RLTO, and commissioner’s security deposit interest rate summary

would have to be updated at the beginning of each new year. Section 5-12-170 next imposes an

obligation on landlords, stating: “A copy of such summary shall be attached to each written

rental agreement *** whether such agreement is for a new rental or a renewal thereof,” and even

when parties forego the formality of a written lease and enter into an oral contract, “the landlord

shall give to the tenant a copy of the summary.” Chicago Municipal Code § 5-12-170 (amended

Nov. 17, 2010).

¶ 28   Based on this language, we agree with the landlord’s contention that section 5-12-170

describes two “separate” summaries, the first of which concerns “this chapter” (the RLTO

sections) and the second of which concerns security deposits. However, we are not persuaded

that the landlord’s only obligation is to provide the security deposit summary with each oral or



                                              - 15 -
1-15-2054
written lease. According to the landlord’s reading of section 5-12-170, the RLTO summary need

only be made available by the commissioner for public inspection and copying. Continuing to

parse the ordinance language, the landlord argues the separate security deposit summary is to be

publicized by the commissioner through radio and television broadcasts and distributed by

landlords as an attachment to every offer to lease or every executed lease. The landlord

emphasizes that section 5-12-170 next states “[a] copy of such summary shall be attached,”

which is a single summary and that section 5-12-170 does not literally say “[a] copy of [these

summaries] shall be attached” or “[a] copy of [each] such summary shall be attached.” Chicago

Municipal Code § 5-12-170 (amended Nov. 17, 2010). The landlord contends the City Council

would not have required the commissioner to make the first summary available to the public if it

had intended for landlords to be required to make it available to tenants.

¶ 29   We disagree with Hawthorne House’s interpretation of section 5-12-170 for several

reasons. One reason is that the City Council gave section 5-12-170 the title, “Summary of

ordinance attached to rental agreement,” demonstrating the intention of the legislating body that

information about the “ordinance,” not just information about security deposits, is to be

“attached to [every] rental agreement.” Chicago Municipal Code § 5-12-010 (amended Mar. 31,

2004). Another reason is that the City Council included a preamble to the RLTO indicating its

purpose is to protect renters and raise the standard of Chicago’s rental housing. Chicago

Municipal Code § 5-12-010 (amended Mar. 31, 2004). In our opinion, this purpose is strongly

furthered when landlords and tenants are informed of their numerous legal rights and obligations

to each under the entire RLTO and can act accordingly, and this purpose is not readily served by

informing them only about the proper handling of security deposits. Providing the security

deposit information is helpful, but providing the full RLTO information is even more helpful.



                                               - 16 -
1-15-2054
Another reason for rejecting Hawthorne House’s interpretation is that sound statutory

construction requires us to read the ordinance language as a whole and reconcile all relevant

language. Michigan Avenue National Bank, 191 Ill. 2d at 504, 732 N.E.2d at 535 (“One of the

fundamental principles of statutory construction is to view all provisions of an enactment as a

whole. Words and phrases should not be construed in isolation, but must be interpreted in light of

other relevant provisions of the statute.”). When we applied this principle above, we noted that

the ordinance imposes four obligations on the commissioner and one obligation on landlords.

The ordinance indicates the commissioner (1) “shall prepare a summary of this chapter,

describing the respective rights, obligations, and remedies of landlords and tenants hereunder”

(2) “shall make such summary available for public inspection and copying,” (3) “shall also ***

prepare a separate summary *** [regarding] security deposits, including the new [year’s] interest

rate as well as the rate for each of the prior two years” and (4) “shall also distribute [the new

security deposit information] *** through public services announcements.” (Emphases added.)

Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010) Then “[a] copy of such summary

shall be attached to each written rental agreement” or “give[n] to the tenant” who enters into an

oral rental agreement. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). We found

that a plain reading of § 5-12-170 within the context of the ordinance compels the conclusion

that the “summary” that the landlord must distribute consists of all the information the

commissioner has prepared, including the RLTO summary, which need be updated only when

the City Council amends the RLTO and the security deposit information which must be updated

with every new year. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010).

Furthermore, this reading is supported by the legislative history of the RLTO. When the City

Council first enacted the RLTO in 1986, it did not address security deposits, and stated only:



                                              - 17 -
1-15-2054
            “Summary of ordinance attached to Rental Agreement. The Commissioner of the

       Department of Housing shall prepare a summary of this chapter, describing the respective

       rights, obligations and remedies of landlords and tenants hereunder, and shall make such

       summary available for public inspection and copying. A copy of such summary shall be

       attached to each written rental agreement when any such agreement is initially offered to

       any tenant or prospective tenant by or on behalf of a landlord and whether such

       agreement is for a new rental or a renewal thereof. Where there is an oral agreement, the

       landlord shall give the tenant a copy of the summary.” Chicago Municipal Code § 5-12-

       170 (added at Chi. City Clerk J. Proc. 33795 (Sept. 8, 1986) (formerly Ordinance No.

       192.1-7)).

¶ 30   It was only subsequently, in 1997, that the City Council amended section 5-12-170 by

inserting the language regarding security deposits (Chicago Municipal Code § 5-12-170

(amended at Chi. City Clerk J. Proc. 45167 (May 5, 1997))) and added section 5-12-081 of the

Municipal Code of Chicago to require the city comptroller to determine and announce the rate of

interest on security deposits. Chicago Municipal Code § 5-12-081 (added at Chi. City Clerk J.

Proc. 45168 (May 14, 1997)). We are confident that when the City Council sandwiched the

security deposit language into the existing RLTO, it intended to impose additional requirements

on landlords, not to reduce their obligations or reduce the information that was conveyed to

tenants.

¶ 31   Accordingly, the 2014 lease exhibit indicates two things to this court. First, because

exhibits become part of a pleading and prevail over the allegations (Gagnon v. Schickel, 2012 IL

App (1st) 120645, ¶ 18, 983 N.E.2d 1044), the presence of the summary overcame Kopnick’s

allegation that there was no summary attached to her 2014 lease. In effect, Kopnick pled that an



                                             - 18 -
1-15-2054
RLTO summary was attached to her 2014 lease, which is not actionable. There is a principle that

courts are to construe pleadings liberally with a view toward doing substantial justice between

the parties (Cole v. Guy, 183 Ill. App. 3d 768, 773, 539 N.E.2d 436, 440 (1989)), but that

principle does not correct or replace defective allegations. When Kopnick effectively pled that a

RLTO summary was attached to her 2014 lease, she did not plead facts sufficient to state a cause

of action upon which relief may be granted pursuant to the RLTO and she gave the trial court

reason to dismiss Count I as factually deficient.

¶ 32   Second, Kopnick’s allegations were insufficient to show that liability may attach.

However, the exhibit suggests that Kopnick might be capable of pleading an ordinance violation

and that the “with prejudice” portion of the ruling is contrary to the principle that “a cause of

action should not be dismissed pursuant to section 2-615 unless it is clearly apparent that no set

of facts can be proved that would entitle the plaintiff to recovery.” Marshall v. Burger King

Corp., 222 Ill. 2d 422, 429, 856 N.E.2d 1048, 1053 (2006); Reynolds, 2013 IL App (4th) 120139,

¶ 25, 988 N.E.2d 984. The Code begins with the statement: “[t]his Act shall be liberally

construed, to the end that controversies may be speedily and finally determined according to the

substantive rights of the parties.” 735 ILCS 5/1-106 (West 2014). Section 2-616(a) of the Code

provides that the trial court may allow amendments to pleadings on just and reasonable terms, at

any time before final judgment. 735 ILCS 5/2-616(a) (West 2014). Plaintiffs do not have an

absolute and unlimited right to amend (Hayes Mechanical, Inc. v. First Industrial, L.P., 351 Ill.

App. 3d 1, 6, 812 N.E.2d 419, 424 (2004)), and whether the trial court grants leave to amend is at

the court’s sound discretion (Hayes Mechanical, 351 Ill. App. 3d at 7, 812 N.E.2d at 424). The

factors we consider when determining whether the trial court abused its discretion are: “(1)

whether the proposed amendment would cure the defective pleading; (2) whether other parties



                                               - 19 -
1-15-2054
would sustain prejudice or surprise by virtue of the proposed amendment; (3) whether the

proposed amendment is timely; and (4) whether previous opportunities to amend the pleading

could be identified.” Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273, 586
N.E.2d 1211, 1215-16 (1992). Applying these factors, we find that the trial court abused its

discretion in rendering a “with prejudice” dismissal of Count I and denying Kopnick leave to

amend, given that (1) Kopnick proposed allegations that would correct the defects of her original

pleading, (2) amending would not prejudice or surprise Hawthorne House because the dismissed

complaint was the only pleading on file and the defendant’s discovery into possible defenses was

still available, (3) the proposed amendment was timely made at the preliminary stages of this

relatively new case, and (4) Kopnick had no previous opportunities to amend. The trial court

reasoned that the dismissal should be final and without leave to amend because “you can’t un-

ring the bell.” The fact that it might be difficult to forget information once it is known is not

reason to prevent Kopnick from attempting to clarify her allegations and grounds for relief. Thus,

while the exhibit to the complaint justified dismissing count I, it did not justify dismissing it with

prejudice. Kopnick should be permitted, if she chooses, to amend count I. Reynolds, 2013 IL

App (4th) 120139, ¶ 28, 988 N.E.2d 984. Accordingly, we affirm the dismissal of count I,

reverse the denial of leave to amend count I, and remand for further proceedings as to the RLTO

claim.

¶ 33     Kopnick next argues that the RLTO summary attached to her 2014 lease should have

contained the most current security deposit information in order to comply with the RLTO, but it

did not. She presents this argument for the first time in her appellate reply brief. As a court of

review, we will not consider arguments that were never made in the trial court. Baker v. Collins,

29 Ill. 2d 410, 415, 194 N.E.2d 353, 356 (1963) (indicating that theories which were not raised in



                                                - 20 -
1-15-2054
the pleadings or considered by the trial court will not be considered on appeal); Eagan v.

Chicago Transit Authority, 158 Ill. 2d 527, 534, 634 N.E.2d 1093, 1097 (1994) (indicating it is

well established that “issues not raised in the trial court may not be raised for the first time on

appeal”). See also Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (arguments raised for the first time

in a reply brief, at appellate arguments, or in a petition for appellate rehearing are waived on

appeal). Our ruling does not affect Kopnick’s right on remand to address the security deposit

summary requirement in her amended RLTO claim.

¶ 34   Our review of counts II and III, however, lead us to conclude that those counts were

properly dismissed with prejudice. Both counts (“VIOLATIONS OF THE ILLINOIS

CONSUMER FRAUD ACT” and “UNJUST ENRICHMENT”) concern Kopnick’s purported

“double rent” obligation, which is the term she coined for the simultaneous obligation to pay her

current month’s rent and the late notice fee. Kopnick, however, paid only her normal monthly

rent obligation and did not pay the $450.32 “charge” for giving insufficient notice of her intent to

vacate the apartment. In count II, Kopnick sought a permanent injunction in order to halt the

landlord’s “unfair and deceptive” “policy of charging double rent” and “policy of including

[language to that effect in its form lease].” Count II fails because precedent indicates that

Kopnick’s “failure to allege specific, actual damages precludes a claim relying on the Consumer

Fraud Act.” Morris v. Harvey Cycle & Camper, Inc., 392 Ill. App. 3d 399, 911 N.E.2d 1049

(2009) (indicating that the Consumer Fraud Act provides remedies for purely economic injuries

and that emotional damages are not compensable); Xydakis v. Target, Inc., 333 F. Supp. 2d 686,

688 (N.D. Ill. 2004) (indicating that the Illinois legislature “made it clear that only parties

actually harmed by *** a violation [of the Consumer Fraud Act] could bring a private action”).

Mere “ ‘aggravation and inconvenience’ ” is not compensable under the statute. Xydakis, 333 F.



                                               - 21 -
1-15-2054
Supp. 2d at 688 (quoting Roche v. Fireside Chrysler-Plymouth, Mazda, Inc., 235 Ill. App. 3d 70,

86, 600 N.E.2d 1218, 1228 (1992) (when car dealer failed to sell consumer “the new Laser based

on the terms of the original agreement or to return her used car or the equity in it, a direct

violation of the Consumer Fraud Act occurred and resulted in damage to plaintiff”). The cited

cases clearly discuss this concept, but Kopnick apparently misreads them and comes to the

opposite conclusion. Moreover, she did not propose to the trial court an amended version of her

complaint that would cure the defect in her pleading, which she was required to do in order to

show that the trial court abused its discretion in denying leave to amend. In re Huron Consulting

Group, Inc., 2012 IL App (1st) 103519, ¶69, 971 N.E.2d 1067 (“In order for the circuit court to

exercise its discretion in deciding on the motion [for leave to amend], it must review the

proposed amended pleading to determine whether it would [meet the four factors set out in

Loyola Academy, 146 Ill. 2d at 273-74, 586 N.E.2d at 1215-16] ***.”). Instead, Kopnick stood

on her existing allegations when her attorney argued that payment was unnecessary to maintain

the claim. Kopnick has consistently refused to pay the “charge” and she did not allege that any

consequences have resulted from her refusal. Thus, any damages under count II would be

entirely speculative, rather than specific and actual. She has argued that even though she did not

incur any economic injury, she was “harmed” by the landlord’s “insidious” practices and entitled

to permanent injunctive relief for herself and “all others similarly situated.” Kopnick’s argument

misstates the nature of the equitable remedy of a permanent injunction. A party seeking a

permanent injunction must not only allege a recognized cause of action, but must also succeed on

the merits of the cause of action in order to be entitled to permanent injunctive relief. Town of

Cicero v. Metropolitan Water Reclamation District of Greater Chicago, 2012 IL App (1st)
112164, ¶ 18, 976 N.E.2d 400. See also City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351,



                                              - 22 -
1-15-2054
431, 821 N.E.2d 1099, 1147 (2004) (indicating a permanent injunction is contingent upon the

plaintiff prevailing at trial on the merits of its claim). A permanent injunction is not a separate

cause of action but an equitable remedy that a court can order when the plaintiff succeeds on the

underlying cause of action but the available legal remedy would not be adequate. Town of

Cicero, 2012 IL App (1st) 112164, ¶ 46, 976 N.E.2d 400. Furthermore, to the extent Kopnick is

arguing that the lease contained different notice terms for the landlord and tenant, and that the

landlord gave itself an advantage, she is wrong. The four paragraphs we quoted above imposed

the same 60 days on both parties, Kopnick has not cited or argued any contract language to the

contrary, and she alleged that the landlord actually gave her 61 days’ notice. Thus, there is no

basis in fact or reasonable inference to deem the written contract or landlord’s practice unfair

within the meaning of the Consumer Fraud and Deceptive Practices Act. Kopnick did not state a

cause of action. Thus, count II was properly dismissed with prejudice.

¶ 35   Kopnick does not argue the sufficiency of the allegations she set out in Count III, which

consisted of only two sentences. The first sentence stated, “85. Plaintiff restates and re-alleges

paragraphs 1-80 *** as if fully set forth herein.” The second sentence read, “86. Defendants’

collection of notice fees and the enforcement of their notice fee policy is an unjust retention of a

benefit obtained by coercion.” In any event, Kopnick’s failure to tender the late notice fee to her

landlord means she cannot sustain a claim for unjust enrichment on the basis of the unpaid

“charge.” Unjust enrichment occurs where one person has received money under such

circumstances that in equity and good conscience, he ought not retain. Cohon v. Oscar L. Paris

Co., 17 Ill. App. 2d 21, 149 N.E.2d 472 (1958). Because Kopnick did not allege her landlord

“received” and “retain[ed]” the late notice fee, Kopnick did not state a claim of unjust

enrichment. She also has no apparent grounds for amendment and has not argued that she should



                                               - 23 -
1-15-2054
have been given leave to amend count III. Accordingly, we conclude that count III was properly

dismissed with prejudice.

¶ 36   Based on the above, we (1) reverse the trial court’s denial of leave to amend the

allegations of a violation or violations of the RLTO, (2) remand for further proceeds as to the

RLTO claim only, and (3) affirm the trial court’s ruling as to the other claims.

¶ 37   Affirmed in part, reversed in part, and remanded.




                                               - 24 -